57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Antonio Jose ALONZO, Appellant,v.UNITED STATES of America, Appellee.
No. 95-1046.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1995.Filed:  June 14, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Antonio Alonzo appeals the District Court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court correctly denied relief.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota